Name: Commission Regulation (EC) NoÃ 1164/2008 of 24Ã November 2008 laying down rules for the management and distribution of textile quotas established for the year 2009 under Council Regulation (EC) NoÃ 517/94
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  trade policy
 Date Published: nan

 25.11.2008 EN Official Journal of the European Union L 314/7 COMMISSION REGULATION (EC) No 1164/2008 of 24 November 2008 laying down rules for the management and distribution of textile quotas established for the year 2009 under Council Regulation (EC) No 517/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 17(3) and (6) and Article 21(2) thereof, Whereas: (1) Regulation (EC) No 517/94 established quantitative restrictions on imports of certain textile products originating in certain third countries to be allocated on a first come, first served basis. (2) Under that Regulation it is possible, in certain circumstances, to use other allocation methods, to divide quotas into tranches, or to reserve a proportion of a specific quantitative limit exclusively for applications which are supported by evidence of the results of past import performance. (3) Rules for management of the quotas established for 2009 should be adopted before the quota year begins so that the continuity of trade flows is not affected unduly. (4) The measures adopted in previous years, such as those in Commission Regulation (EC) No 1402/2007 of 28 November 2007 laying down rules for the management and distribution of textile quotas established for the year 2008 under Council Regulation (EC) No 517/94 (2), proved to be satisfactory and it is therefore appropriate to adopt similar rules for 2009. (5) In order to satisfy the greatest possible number of operators it is appropriate to make the first come, first served allocation method more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method. (6) To guarantee a degree of continuity in trade and efficient quota administration, operators should be allowed to make their initial import authorisation application for 2009 equivalent to the quantity which they imported in 2008. (7) To achieve optimum use of the quantities, an operator who has used up at least one half of the amount already authorised should be permitted to apply for a further amount, provided that quantities are available in the quotas. (8) For the sake of sound administration, import authorisations should be valid for nine months from the date of issue but only until the end of the year at the latest. Member States should issue licences only after being notified by the Commission that quantities are available and only if an operator can prove the existence of a contract and can certify, in the absence of a specific provision to the contrary, that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned. The competent national authorities should, however, be authorised, in response to importers applications, to extend by three months and up to 31 March 2010 licences of which at least one half has been used by the application date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 The purpose of this Regulation is to lay down rules on the management of quantitative quotas for imports of certain textile products set out in Annex IV to Regulation (EC) No 517/94 for the year 2009. Article 2 The quotas referred to in Article 1 shall be allocated according to the chronological order of receipt by the Commission of Member States notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator set out in Annex I. The maximum quantities shall not, however, apply to operators able to prove to the competent national authorities, when making their first application for 2009, that, in respect of given categories and given third countries, they imported more than the maximum quantities specified for each category pursuant to import licences granted to them for 2008. In the case of such operators, the competent authorities may authorise imports not exceeding the quantities imported in 2008 from given third countries and in given categories, provided that enough quota capacity is available. Article 3 Any importer who has already used up 50 % or more of the amount allocated to him under this Regulation may make a further application, in respect of the same category and country of origin, for amounts not exceeding the maximum quantities laid down in Annex I. Article 4 1. The competent national authorities listed in Annex II may, from 10.00 on 7 January 2009, notify the Commission of the amounts covered by requests for import authorisations. The time fixed in the first subparagraph shall be understood as Brussels time. 2. The competent national authorities shall issue authorisations only after being notified by the Commission pursuant to Article 17(2) of Regulation (EC) No 517/94 that quantities are available for importation. They shall issue authorisations only if an operator: (a) proves the existence of a contract relating to the provision of the goods; and (b) certifies in writing that, in respect of the categories and countries concerned: (i) he has not already been allocated an authorisation under this Regulation; or (ii) he has been allocated an authorisation under this Regulation but has used up at least 50 % of it. 3. Import authorisations shall be valid for nine months from the date of issue, but until 31 December 2009 at the latest. The competent national authorities may, however, at the importers request, grant a three-month extension for authorisations which are at least 50 % used up at the time of the request. Such extension shall in no circumstances expire later than 31 March 2010. Article 5 This Regulation shall enter into force on 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2008. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 67, 10.3.1994, p. 1. (2) OJ L 311, 29.11.2007, p. 27. ANNEX I Maximum amounts referred to in Articles 2 and 3 Country concerned Category Unit Maximum amount North Korea 1 kilograms 10 000 2 kilograms 10 000 3 kilograms 10 000 4 pieces 10 000 5 pieces 10 000 6 pieces 10 000 7 pieces 10 000 8 pieces 10 000 9 kilograms 10 000 12 pairs 10 000 13 pieces 10 000 14 pieces 10 000 15 pieces 10 000 16 pieces 10 000 17 pieces 10 000 18 kilograms 10 000 19 pieces 10 000 20 kilograms 10 000 21 pieces 10 000 24 pieces 10 000 26 pieces 10 000 27 pieces 10 000 28 pieces 10 000 29 pieces 10 000 31 pieces 10 000 36 kilograms 10 000 37 kilograms 10 000 39 kilograms 10 000 59 kilograms 10 000 61 kilograms 10 000 68 kilograms 10 000 69 pieces 10 000 70 pairs 10 000 73 pieces 10 000 74 pieces 10 000 75 pieces 10 000 76 kilograms 10 000 77 kilograms 5 000 78 kilograms 5 000 83 kilograms 10 000 87 kilograms 10 000 109 kilograms 10 000 117 kilograms 10 000 118 kilograms 10 000 142 kilograms 10 000 151A kilograms 10 000 151B kilograms 10 000 161 kilograms 10 000 ANNEX II List of licensing offices referred to in Article 4 1. Austria Bundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Tel. (43-1) 711 00-0 Fax (43-1) 711 00-8386 2. Belgium FOD Economie, KMO, Middenstand en Energie Economisch Potentieel KBO-Beheerscel  Vergunningen Leuvenseweg 44 B-1000 Brussel Tel. +32 (0) 2 277 67 13 Fax +32 (0) 2 277 50 63 SPF Ã conomie, PME, Classes moyennes et Ã nergie Potentiel Ã ©conomique Cellule de gestion BCE  Licences Rue de Louvain 44 B-1000 Bruxelles TÃ ©l. +32 (0) 2 277 67 13 Fax +32 (0) 2 277 50 63 3. Bulgaria Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã » Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °   8 BG-1052 Ã ¡Ã ¾Ã Ã ¸Ã  Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  Ã ¢Ã µÃ ». (359-2) 940 70 08/(359-2) 940 76 73/(359-2) 940 78 00 Ã ¤Ã °Ã ºÃ  (359-2) 981 50 41/(359-2) 980 47 10/(359-2) 988 36 54 4. Cyprus Ministry of Commerce, Industry and Tourism Trade Department 6 Andrea Araouzou Str. CY-1421 Nicosia Tel: ++357 2 867100 Fax: ++357 2 375120 5. Czech Republic Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Tel.: (420) 224 90 71 11 Fax: (420) 224 21 21 33 6. Denmark Erhvervs- og Byggestyrelsen Ãkonomi- og Erhvervsministeriet Langelinje AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 60 30 Fax (45) 35 46 60 29 7. Estonia Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Estonia Tel.: (372) 625 6400 Faks: (372) 631 3660 8. Finland Tullihallitus PL 512 FI-00101 Helsinki Puhelin: (358-9) 61 41 Faksi: (358-20) 492 28 52 Tullstyrelsen PB 512 FI-00101 Helsingfors Faksi: (358-20) 492 28 52 9. France MinistÃ ¨re de l'Economie, de l'Industrie et de l'Emploi Direction gÃ ©nÃ ©rale des entreprises Service des industries manufacturiÃ ¨res et des activitÃ ©s postales Bureau «Textile Importations » Le Bervil 12, rue Villiot F-75572 Paris Cedex 12 TÃ ©l. (33) 153 44 96 60 Fax (33) 153 44 91 81 10. Germany Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter Str. 29 35 D-65760 Eschborn Tel.: (49 61 96) 908-0 Fax: (49 61 96) 908 800 11. Greece Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  & Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã Ã ½, Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¼Ã Ã ½Ã ±Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». (30210) 328 6021-22 Ã ¦Ã ±Ã ¾: 210 328 60 94 12. Hungary Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest PostafiÃ ³k: 1537 Budapest Pf. 345. Tel.: (36-1) 336 73 00 Fax: (36-1) 336 73 02 13. Ireland Department of Enterprise, Trade and Employment Internal Market Kildare Street IRL-Dublin 2 Tel. (353-1) 631 21 21 Fax (353-1) 631 28 26 14. Italy Ministero dello Sviluppo Economico Direzione Generale per la Politica Commerciale DIV. III Viale America 341 I-00144 Roma Tel. (39 06) 59 64 75 17, 59 93 24 71, 59 93 22 45, 59 93 22 60 Fax (39 06) 59 93 26 36 E-mail: polcom3@mincomes.it 15. Latvia Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Tel.: 00 371 670 132 99 / 00 371 670 132 48 Fakss: 00 371 672 808 82 16. Lithuania Lietuvos Respublikos Ã «kio ministerija Gedimino pr. 38/2 LT-01104 Vilnius Tel.: 00 370 5 262 87 50 / 00 370 5 261 94 88 Fax: 00 370 5 262 39 74 17. Luxembourg MinistÃ ¨re de lÃ ©conomie et du commerce Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l. (352) 47 82 371 Fax (352) 46 61 38 18. Malta Ministry for Competitiveness and Communication Commerce Division, Trade Services Directorate Lascaris Valletta CMR02 Malta Tel: 00 356 21 237 112 Fax: 00 356 21 237 900 19. Netherlands Belastingdienst/Douane Centrale dienst voor in- en uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel. (31 50) 523 26 00 Fax (31 50) 523 22 10 20. Poland Ministerstwo Gospodarki pl. Trzech KrzyÃ ¼y 3/5 PL-00-950 Warszawa Tel.: (48 22) 693-55-53 Faks: (48 22) 693-40-21 21. Portugal MinistÃ ©rio das FinanÃ §as e da AdministraÃ §Ã £o PÃ ºblica DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega P-1149-060 LISBOA Tel.: (351) 218 81 42 63 Fax: (351) 218 81 42 61 E-mail: dsl@dgaiec.min-financas.pt 22. Romania Ministerul pentru Ã ntreprinderi Mici Ãi Mijlocii, ComerÃ , Turism Ãi Profesii Liberale DirecÃ ia GeneralÃ  Politici Comerciale Str. Ion CÃ ¢mpineanu nr. 16 BucureÃti, sector 1 Cod poÃtal 010036 Tel. +40 21 315 00 81 Fax +40 21 315 04 54 E-mail: clc@dce.gov.ro 23. Slovakia Ministerstvo hospodÃ ¡rstva SR Oddelenie licenciÃ ­ MierovÃ ¡ 19 827 15 Bratislava Slovensko Tel.: (421-2) 48 54 20 21/(421-2) 48 54 71 19 Fax: (421-2) 43 42 39 19 24. Slovenia Ministrstvo za finance Carinska uprava Republike Slovenije Carinski urad Jesenice Center za TARIC in kvote Spodnji PlavÃ ¾ 6c SLO-4270 Jesenice Slovenija Tel: +386(0)4 297 44 70 Fax: +386(0)4 297 44 72 E-mail: taric.cuje@gov.si 25. Spain Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana no 162 E-28046 Madrid Tel. (34) 913 49 38 17, 913 49 37 48 Fax (34) 915 63 18 23, 913 49 38 31 26. Sweden National Board of Trade (Kommerskollegium) Box 6803 S-113 86 Stockholm Tfn (46-8) 690 48 00 Fax (46-8) 30 67 59 27. United Kingdom Department of Trade and Industry Import Licensing Branch Queensway House West Precinct Billingham TS23 2NF United Kingdom Tel.: (44 1642) 36 43 33, 36 43 34 Fax: (44 1642) 53 35 57